 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                   Case No.: 2:17-cr-00142-JAD-VCF

 4             Plaintiff

 5 v.                                                     Order Denying Motion to Dismiss Counsel

 6 Brian Wright,                                                          [ECF No. 190]

 7             Defendant

 8

 9            Brian Wright was found guilty of assault on a federal officer after a two-day jury trial. 1

10 Judgment was entered on March 6, 2019, and Wright’s appeal is pending. Last month, at the

11 direction of the Ninth Circuit, the court appointed G. Michael Tanaka, Esq., as Wright’s

12 appellate counsel. 2

13            With a motion filed in both this action and a separate action pending before another judge

14 of this court (2:14-cr-357-APG-VCF), Wright moves the court to discharge “counsel Angela

15 Dows.” 3 Because Ms. Dows is not Wright’s attorney in this case, IT IS HEREBY ORDERED

16 that Wright’s motion to dismiss counsel [ECF No. 190] is DENIED.

17            Dated: October 18, 2019

18                                                              _________________________________
                                                                             _______________
                                                                                           _ _____
                                                                U.S. District Ju
                                                                              Judge
                                                                                 dge Jennifer
                                                                               udg          e A.
                                                                                     Jenniffer A. Dorsey
19

20

21

22   1
         ECF Nos. 118 (minutes), and 123 (verdict).
23   2
         ECF Nos. 185, 186.
     3
         ECF No. 190.
